Citation Nr: 1528616	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hearing loss.  

2.  Entitlement to service connection for erectile dysfunction, claimed a secondary to medications taken for low back and right and left knee disabilities. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

6.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which, the RO, inter alia, granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) rating and denied service connection for the remaining issues on appeal.  In October 2013, the Veteran filed a notice of disagreement (NOD) with respect to the initial rating assigned for hearing loss as well as the denial of service connection for the remaining issues.  The RO issued a statement of the case (SOC) in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in that same month.  

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board has granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2014).



The Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In a May 2015 statement, the Veteran requested a Board video-conference hearing at the Winston-Salem RO.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules Board video-conference hearings, a remand of these matters for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with the May 2015 request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  Return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




